EXHIBIT 10.16

 

THIS INDENTURE, made the 3rd day of October, in the year 2003 BETWEEN AAR
Distribution, Inc., an Illinois corporation have an office at 1100 N. Wood Dale
Road, Wood Dale, Illinois 60191 party of the first part, and iSTAR Garden City
LLC, a Delaware limited liability company having an address at 1114 Avenue of
Americas, 27th Floor, New York, New York 10036 party of the second part,

WITNESSETH, that the party of the first part, in consideration of Ten Dollars
and other valuable consideration paid by the party of the second part, does
hereby grant and release unto the party of the second part, the heirs or
successors and assigns of the party of the second part forever,

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Town of Hempstead,
County of Nassau, State of New York and more particularly described on
Schedule A annexed hereto.

 

TOGETHER with all right, title and interest, if any, of the party of the first
part of, in and to any streets and roads abutting the above-described premises
to the center lines thereof; TOGETHER with the appurtenances and all the estate
and rights of the party of the first part in and to said premises; TO HAVE AND
TO HOLD the premises herein granted unto the party of the second part, the heirs
or successors and assigns of the party of the second part forever.

 

AND the party of the first part covenants that the party of the first part has
not done or suffered anything whereby the said premises have been incumbered in
any way whatever, except as aforesaid.

AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this conveyance and will hold the right to receive such consideration as a trust
fund to be applied first for the purpose of paying the cost of the improvement
and will apply the same first to the payment of the cost of the improvement
before using any part of the total of the same for any other purpose.

The word “party” shall be construed as if it read “parties” whenever the sense
of this indenture so requires.

 

IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.

 

IN PRESENCE OF:

 

AAR Distribution, Inc.

 

 

 

 

 

By:

/s/ TIMOTHY J. ROMENESKO

 

 

 

Name:

Timothy J. Romenesko

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LEGAL DESCRIPTION

 

ALL THAT CERTAIN PLOT, PIECE, OR PARCEL OF LAND, SITUATE, LYING, AND BEING AT
CARLE PLACE, AND, BOUNDED AND DESCRIBED AS FOLLOWS;

 

BEGINNING AT A POINT ON THE NORTHERLY SIDE OF ZECKENDORF BOULEVARD, DISTANT
625.00 FEET EASTERLY FROM THE CORNER FORMED BY THE INTERSECTION OF THE SAID
NORTHERLY SIDE OF ZECKENDORF BOULEVARD WITH THE EASTERLY SIDE OF EAST GATE
BOULEVARD;

 

RUNNING THENCE NORTH 04 DEGREES 35 MINUTES 24 SECONDS WEST 837.10 FEET TO THE
SOUTHERLY SIDE OF THE EXISTING LONG ISLAND RAIL ROAD RIGHT OF WAY;

 

RUNNING THENCE ALONG SAID SOUTHERLY SIDE OF SAID EXISTING LONG ISLAND RAIL ROAD
RIGHT OF WAY, NORTH 85 DEGREES 24 MINUTES 36 SECONDS EAST 37.50 FEET;

 

THENCE NORTH 04 DEGREES 35 MINUTES 24 SECONDS WEST 20.00 FEET TO THE NORTHERLY
SIDE OF SAID EXISTING LONG ISLAND RAIL ROAD RIGHT OF WAY;

 

THENCE NORTH 85 DEGREES 24 MINUTES 30 SECONDS EAST AND ALONG SAID NORTHERLY SIDE
OF SAID EXISTING LONG ISLAND RAIL ROAD RIGHT OF WAY, 407.50 FEET TO THE LAND
FORMERLY OF OLD COUNTRY TROTTING ASSOCIATION, INC. AND NOW THE WESTERLY SIDE OF
ZECKENDORF BOULEVARD;

 

THENCE SOUTH 04 DEGREES 35 MINUTES 24 SECONDS EAST AND ALONG SAID LAND, 857.10
FEET TO THE NORTHERLY SIDE OF ZECKENDORF BOULEVARD;

 

THENCE SOUTH 85 DEGREES 24 MINUTES 36 SECONDS WEST ALONG SAID NORTHERLY SIDE OF
ZECKENDORF BOULEVARD, 445.00 FEET TO THE POINT OR PLACE OF BEGINNING.

 

FOR INFORMATION ONLY SECTION 44, BLOCK 67, LOT 16.

 

--------------------------------------------------------------------------------